DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, the phrase "may be controlled" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The phrase “may” implies that it might not be necessarily required, and in such a case, the broadest reasonable interpretation of this claim would not be further limiting on claim 3 from which it depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 7, 10-13, 16-20, 22, 25-28, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Welch et al. (U.S. Publication No. 2002/0012448), hereinafter referred to as Welch, in view of Armani et al. (U.S. Publication No. 2018/0072981), hereinafter referred to as Armani.

In regard to claim 1, Welch teaches a system for detecting abnormal particles (Welch paragraph 2 noting a method for analyzing products in particle form, and analyzing the quality; and Welch paragraph 23 noting measuring product and comparing to desired values), comprising:
a tray (Welch tray 70; and Welch paragraph 42 noting the sample 62 is placed in a tray 70), wherein the tray is configured to hold and display a multitude of particles (Welch paragraph 42 noting the sample is placed in a tray 70; and Welch paragraph 40 noting the invention provides a method for measuring quality of products in particle form; and Welch paragraph 44 noting that the tray 70 and sample 60 are disposed beneath a lighting device 80 and a digital camera 90); 
an imaging element, wherein the imaging element is capable of capturing an image of the multitude of particles (Welch paragraph 44 noting that the tray 70 and sample 60 are disposed beneath a lighting device 80 and a digital camera 90; and Welch paragraph 46 noting Imager 90 may be an analog or digital camera 92 or other similar, conventional device that can capture an image of the reflection of the sample); and 
an image processor (Welch paragraph 48 noting Once a representative image has been obtained, it is transmitted to an associated digital processor 100.  The processor may include image analysis software) comprising:
an image data processor, wherein the image data processor (Welch paragraph 48 noting Once a representative image has been obtained, it is transmitted to an associated digital processor 100.  The processor may include image analysis software) is configured to:
process the image; and analyze the multitude of particles in the image (Welch paragraphs 48-50 describing the image processing performed by the processor on the images, analyzing the product sample by measuring and comparing to desired values); 
a memory (Welch paragraph 48 noting that a personal computer 102 having a central processing unit is preferably used. It is implicit that personal computers typically have memory and storage units; and Welch paragraph 73 noting the digital image produced is quantified by measuring gray levels in the image, and the data is stored).
However, Welch does not expressly disclose a manipulating device configured to: manipulate the tray; manipulate the multitude of particles; or a combination thereof; and an output command processor, configured to: command the manipulating device to manipulate the tray; command the manipulating device to manipulate the multitude of particles; command the imaging element to capture an image of the multitude of particles; or a combination thereof.
In the same field of endeavor, Armani teaches a manipulating device configured to: manipulate the tray; manipulate the multitude of particles; or a combination thereof (Armani abstract noting a system for controlling motion of a tray adapted to hold a sample, and a device adapted to control movement of the tray, and a processor adapted to determine first movements of the tray, analyze images of the sample, and determine a second movement of the tray); and 
an output command processor (Armani claim 11 noting at least one processor is adapted to determining characteristics based on the image, and causing the device to adjust the movement based on the characteristic), configured to: command the manipulating device to manipulate the tray; command the manipulating device to manipulate the multitude of particles; command the imaging element to capture an image of the multitude of particles; or a combination thereof (Armani abstract noting receiving from the camera data representative of an image of the sample, determine characteristics of the sample, and determine second movement of the tray based on the characteristic, the second movement begin different from the first movement, and cause the tray to move in accordance with the second movement).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Welch with the teachings of Armani because both disclosures relate to the field of image processing systems that include a tray filled with a sample, and an imager to take images of the sample to analyze or determine characteristics of the sample material, and to perform actions based on the image processing. The teachings of Armani would benefit the teachings of Welch by providing a tilting/moving mechanism for the tray to allow for more regularly distributed uniformity in the contents of the tray, allowing for more accurate and useful image analysis to take place on the sample. Thus, modified to incorporate the teachings of Armani, the teachings of Welch include all of the limitations presented in claim 1.

In regard to claim 2, Welch and Armani teach all of the limitations of claim 1 as discussed above. In addition, Armani teaches wherein the output command processor is configured to perform one or more of the following steps a fixed number of times: command the manipulating device to manipulate the tray; command the manipulating device to manipulate the multitude of particles; command the imaging element to capture an image of the multitude of particles (Armani abstract noting a system for controlling motion of a tray adapted to hold a sample, and a device adapted to control movement of the tray, and a processor adapted to determine first movements of the tray, analyze images of the sample, and determine a second movement of the tray. Thus, it can be seen that “command the manipulating device to manipulate the tray” step happens two times).


In regard to claim 5, Welch and Armani teach all of the limitations of claim 1 as discussed above. In addition, Armani teaches wherein the manipulating device is a robotic arm (Armani paragraph 66 noting operation of tilt mechanism 230 in accordance with an embodiment.  Referring to FIG. 6A, tilt mechanism 230 includes a support arm 620 connected to frame 350.  A tilt controller 630 is attached to support arm 620.  A rotating piece 640, which has four rotating arms, is attached to support arm 620 and is controlled by tilt controller 630).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Welch with the teachings of Armani for the same reasons as stated above in claim 1.

In regard to claim 7, Welch and Armani teach all of the limitations of claim 1 as discussed above. In addition, Armani teaches wherein the image data processor is configured to determine the number of particles in the multitude of particles (Armani paragraphs 21-24 noting the processor is adapted to determine measures of cell density, determine one or more counts of cells having different characteristics such as shape, size, etc., compare the cell density to a predetermined limit, etc.).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Welch with the teachings of Armani for the same reasons as stated above in claim 1.

In regard to claim 10, Welch and Armani teach all of the limitations of claim 1 as discussed above. In addition, Armani teaches wherein the image data processor is configured to detect the physical characteristics of a particle in the multitude of particles (Armani paragraph 7-8 noting an image of cells is generated, and a characteristic of the cell culture is determined based on the image. The second movement of the tray is based on the characteristic; and Armani paragraphs 21-24 noting 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Welch with the teachings of Armani for the same reasons as stated above in claim 1.

In regard to claim 11, Welch and Armani teach all of the limitations of claim 10 as discussed above. In addition, Armani teaches wherein the image data processor is configured to compare physical characteristics of a particle in the multitude of particles to the physical characteristics of another particle in the multitude of particles (Armani paragraph 24 noting the processor is further adapted to determine one or more different morphologies of cells in a culture, determine one or more counts of cells having different characteristics such as shape, size, etc., and determine one or more measures of cell densities according to the different cell types, i.e. physical characteristics of different types of cells in the sample are determined and compared).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Welch with the teachings of Armani for the same reasons as stated above in claim 1.

In regard to claim 12, Welch and Armani teach all of the limitations of claim 7 as discussed above. In addition, Armani teaches wherein the memory is configured to store (Armani paragraph 118 noting a memory coupled to a processor that can be configured as an object recognition platform. The memory can store object specific metric maps, digital representations of the scene, descriptor sets, etc.; and Armani paragraph 69 noting that the processor may store data in the memory; and Armani paragraph 127 noting that the method steps of the processes shown in Figs. 11A and 11B can be stored in memory) the number of particles in the multitude of particles in the image (Armani paragraphs 21-24 noting the processor is adapted to determine measures of cell density, determine one or more counts of cells having different characteristics such as shape, size, etc., compare the cell density to a predetermined limit, etc.).


In regard to claim 13, Welch and Armani teach all of the limitations of claim 10 as discussed above. In addition, Armani teaches wherein the memory is configured to store (Armani paragraph 118 noting a memory coupled to a processor that can be configured as an object recognition platform. The memory can store object specific metric maps, digital representations of the scene, descriptor sets, etc.; and Armani paragraph 69 noting that the processor may store data in the memory; and Armani paragraph 127 noting that the method steps of the processes shown in Figs. 11A and 11B can be stored in memory) the detected physical characteristics of a particle in the multitude of particles (Armani paragraph 7-8 noting an image of cells is generated, and a characteristic of the cell culture is determined based on the image. The second movement of the tray is based on the characteristic; and Armani paragraphs 21-24 noting determine one or more counts of cells having different characteristics such as shape, size, etc., e.g. the characteristics are physical).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Welch with the teachings of Armani for the same reasons as stated above in claim 1.

In regard to claim 16, Welch and Armani teach all of the limitations of claim 1 as discussed above. In addition, Armani teaches wherein the image data processor is configured to be trained by a remote processor, wherein the remote processor provides a set of training data from a database comprised of a large dataset of exemplary images identified as normal particles or abnormal particles to the image data processor (Armani paragraph 116 noting identifying robust features within a training image.  Various embodiments can allow for building compact and efficient recognition libraries for image-based object recognition.  In one embodiment, robust features are identified within a training image. Training features are generated by applying a feature detection algorithm to the training image, each training feature having a training feature location within the training image. Each of the training 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Welch with the teachings of Armani for the same reasons as stated above in claim 1.

In regard to claim 17, Welch and Armani teach all of the limitations of claim 16 as discussed above. In addition, Armani teaches wherein the image data processor is configured to use the set of training data to identify normal and abnormal particles in the multitude of particles (Armani paragraph 116 noting identifying robust features within a training image.  Various embodiments can allow for building compact and efficient recognition libraries for image-based object recognition.  In one embodiment, robust features are identified within a training image. Training features are generated by applying a feature detection algorithm to the training image, each training feature having a training feature location within the training image. Each of the training features and transform features may be described by a feature descriptor in accordance with the feature detection algorithm).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Welch with the teachings of Armani for the same reasons as stated above in claim 1.

In regard to claim 18, Welch teaches a method for detecting abnormal particles (Welch paragraph 2 noting a method for analyzing products in particle form, and analyzing the quality; and Welch paragraph 23 noting measuring product and comparing to desired values) comprising: 
holding and displaying a multitude of particles (Welch paragraph 42 noting the sample is placed in a tray 70; and Welch paragraph 40 noting the invention provides a method for measuring quality of products in particle form; and Welch paragraph 44 noting that the tray 70 and sample 60 are disposed beneath a lighting device 80 and a digital camera 90) on a tray (Welch tray 70; and Welch paragraph 42 noting the sample 62 is placed in a tray 70);
capturing an image of the multitude of particles using an imaging element (Welch paragraph 44 noting that the tray 70 and sample 60 are disposed beneath a lighting device 80 and a digital camera 90; and Welch paragraph 46 noting Imager 90 may be an analog or digital camera 92 or other similar, conventional device that can capture an image of the reflection of the sample); 
processing the image of the multitude of particles using an image data processor (Welch paragraph 48 noting once a representative image has been obtained, it is transmitted to an associated digital processor 100.  The processor may include image analysis software); 
analyzing the multitude of particles in the image using the image data processor (Welch paragraphs 48-50 describing the image processing performed by the processor on the images, analyzing the product sample by measuring and comparing to desired values); 
generating image data using the image data processor (Welch paragraph 48 noting that a personal computer 102 having a central processing unit is preferably used. It is implicit that personal computers typically have memory and storage units; and Welch paragraph 73 noting the digital image produced is quantified by measuring gray levels in the image, and the data is stored);
storing the image and the image data in a memory (Welch paragraph 48 noting that a personal computer 102 having a central processing unit is preferably used. It is implicit that personal computers typically have memory and storage units; and Welch paragraph 73 noting the digital image produced is quantified by measuring gray levels in the image, and the data is stored).
However, Welch does not expressly disclose manipulating the multitude of particles using a manipulating device; commanding the manipulating device to manipulate the multitude of particles using an output command processor; and commanding the imaging element to capture an image of the multitude of particles using the output command processor.
In the same field of endeavor, Armani teaches manipulating the multitude of particles using a manipulating device (Armani abstract noting a system for controlling motion of a tray adapted to hold a sample, and a device adapted to control movement of the tray, and a processor adapted to determine first movements of the tray, analyze images of the sample, and determine a second movement of the tray); 
commanding the manipulating device to manipulate the multitude of particles using an output command processor (Armani claim 11 noting at least one processor is adapted to determining ; and 
commanding the imaging element to capture an image of the multitude of particles using the output command processor (Armani abstract noting receiving from the camera data representative of an image of the sample, determine characteristics of the sample, and determine second movement of the tray based on the characteristic, the second movement begin different from the first movement, and cause the tray to move in accordance with the second movement).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Welch with the teachings of Armani for the same reasons as stated above in claim 1.

In regard to claim 19, Welch and Armani teach all of the limitations of claim 18 as discussed above. In addition, Armani teaches wherein the output command processor is configured to perform one or more of the following steps a fixed number of times: command the manipulating device to manipulate the tray; command the manipulating device to manipulate the multitude of particles; command the imaging element to capture an image of the multitude of particles (Armani abstract noting a system for controlling motion of a tray adapted to hold a sample, and a device adapted to control movement of the tray, and a processor adapted to determine first movements of the tray, analyze images of the sample, and determine a second movement of the tray. Thus, it can be seen that “command the manipulating device to manipulate the tray” step happens two times).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Welch with the teachings of Armani for the same reasons as stated above in claim 1.

In regard to claim 20, Welch and Armani teach all of the limitations of claim 18 as discussed above. In addition, Armani teaches wherein the manipulating device is a robotic arm (Armani paragraph 66 noting operation of tilt mechanism 230 in accordance with an embodiment.  Referring to FIG. 6A, tilt mechanism 230 includes a support arm 620 connected to frame 350.  A tilt controller 630 is 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Welch with the teachings of Armani for the same reasons as stated above in claim 1.

In regard to claim 22, Welch and Armani teach all of the limitations of claim 18 as discussed above. In addition, Armani teaches wherein the image data processor is configured to determine the number of particles in the multitude of particles (Armani paragraphs 21-24 noting the processor is adapted to determine measures of cell density, determine one or more counts of cells having different characteristics such as shape, size, etc., compare the cell density to a predetermined limit, etc.).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Welch with the teachings of Armani for the same reasons as stated above in claim 1.

In regard to claim 25, Welch and Armani teach all of the limitations of claim 18 as discussed above. In addition, Armani teaches wherein the image data processor is configured to detect the physical characteristics of a particle in the multitude of particles (Armani paragraph 7-8 noting an image of cells is generated, and a characteristic of the cell culture is determined based on the image. The second movement of the tray is based on the characteristic; and Armani paragraphs 21-24 noting determine one or more counts of cells having different characteristics such as shape, size, etc., e.g. the characteristics are physical).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Welch with the teachings of Armani for the same reasons as stated above in claim 1.

In regard to claim 26, Welch and Armani teach all of the limitations of claim 25 as discussed above. In addition, Armani teaches wherein the image data processor is configured to compare physical characteristics of a particle in the multitude of particles to the physical characteristics of another particle in the multitude of particles (Armani paragraph 24 noting the processor is further adapted to determine one or more different morphologies of cells in a culture, determine one or more counts of cells having different characteristics such as shape, size, etc., and determine one or more measures of cell densities according to the different cell types, i.e. physical characteristics of different types of cells in the sample are determined and compared).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Welch with the teachings of Armani for the same reasons as stated above in claim 1.

In regard to claim 27, Welch and Armani teach all of the limitations of claim 22 as discussed above. In addition, Armani teaches wherein the memory is configured to store (Armani paragraph 118 noting a memory coupled to a processor that can be configured as an object recognition platform. The memory can store object specific metric maps, digital representations of the scene, descriptor sets, etc.; and Armani paragraph 69 noting that the processor may store data in the memory; and Armani paragraph 127 noting that the method steps of the processes shown in Figs. 11A and 11B can be stored in memory) the number of particles in the multitude of particles in the image (Armani paragraphs 21-24 noting the processor is adapted to determine measures of cell density, determine one or more counts of cells having different characteristics such as shape, size, etc., compare the cell density to a predetermined limit, etc.).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Welch with the teachings of Armani for the same reasons as stated above in claim 1.

In regard to claim 28, Welch and Armani teach all of the limitations of claim 25 as discussed above. In addition, Armani teaches wherein the memory is configured to store (Armani paragraph 118 noting a memory coupled to a processor that can be configured as an object recognition platform. The memory can store object specific metric maps, digital representations of the scene, descriptor sets, etc.; the detected physical characteristics of a particle in the multitude of particles (Armani paragraph 7-8 noting an image of cells is generated, and a characteristic of the cell culture is determined based on the image. The second movement of the tray is based on the characteristic; and Armani paragraphs 21-24 noting determine one or more counts of cells having different characteristics such as shape, size, etc., e.g. the characteristics are physical).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Welch with the teachings of Armani for the same reasons as stated above in claim 1.

In regard to claim 31, Welch and Armani teach all of the limitations of claim 18 as discussed above. In addition, Armani teaches wherein the image data processor is configured to be trained by a remote processor, wherein the remote processor provides a set of training data from a database comprised of a large dataset of exemplary images identified as normal particles or abnormal particles to the image data processor (Armani paragraph 116 noting identifying robust features within a training image.  Various embodiments can allow for building compact and efficient recognition libraries for image-based object recognition.  In one embodiment, robust features are identified within a training image. Training features are generated by applying a feature detection algorithm to the training image, each training feature having a training feature location within the training image. Each of the training features and transform features may be described by a feature descriptor in accordance with the feature detection algorithm).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Welch with the teachings of Armani for the same reasons as stated above in claim 1.

In regard to claim 32, Welch and Armani teach all of the limitations of claim 31 as discussed above. In addition, Armani teaches wherein the image data processor is configured to use the set of training data to identify normal and abnormal particles in the multitude of particles (Armani paragraph 116 noting identifying robust features within a training image.  Various embodiments can allow for building compact and efficient recognition libraries for image-based object recognition.  In one embodiment, robust features are identified within a training image. Training features are generated by applying a feature detection algorithm to the training image, each training feature having a training feature location within the training image. Each of the training features and transform features may be described by a feature descriptor in accordance with the feature detection algorithm).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Welch with the teachings of Armani for the same reasons as stated above in claim 1.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Welch et al. (U.S. Publication No. 2002/0012448), hereinafter referred to as Welch, in view of Armani et al. (U.S. Publication No. 2018/0072981), hereinafter referred to as Armani, in further view of Tsuji et al. (U.S. Publication No. 2007/0055467), hereinafter referred to as Tsuji.

In regard to claim 3, Welch and Armani teach all of the limitations of claim 1 as discussed above. In the same field of endeavor, Welch teaches the multitude of particles are loaded onto the tray (Welch tray 70; and Welch paragraph 42 noting the sample 62 is placed in a tray 70).
	However, Welch and Armani do not expressly disclose the particles are loaded using an automated process.
In the same field of endeavor, Tsuji teaches loaded using an automated process (Tsuji paragraph 39 noting a workpiece inspection apparatus with an optical image acquisition unit, and comprising an automatic loader 130, and noting the automatic loader is controlled by an auto-loader control circuit).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Welch with the teachings of Armani for the same reasons as stated 

In regard to claim 4, Welch, Armani, and Tsuji teach all of the limitations of claim 3 as discussed above. In addition, Tsuji teaches wherein the automated loading process may be controlled (Tsuji paragraph 39 noting a workpiece inspection apparatus with an optical image acquisition unit, and comprising an automatic loader 130, and noting the automatic loader is controlled by an auto-loader control circuit).
However, Tsuji does not expressly disclose remotely. 
In the same field of endeavor, Armani teaches controlling processes of the apparatus remotely (Armani paragraph 124 noting systems, apparatus, and methods described herein may be implemented using computers operating in a client-server relationship.  Typically, in such a system, the client computers are located remotely from the server computer and interact via a network.  The client-server relationship may be defined and controlled by computer programs running on the respective client and server computers).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Welch with the teachings of Armani and Tsuji for the same reasons as stated above in claim 3.


Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Welch et al. (U.S. Publication No. 2002/0012448), hereinafter referred to as Welch, in view of Armani et al. (U.S. Publication .

In regard to claim 6, Welch and Armani teach all of the limitations of claim 1 as discussed above. However, Welch and Armani do not expressly disclose wherein image data processor is configured to sharpen the details in the image.
In the same field of endeavor, Gallarda teaches wherein image data processor is configured to sharpen the details in the image (Gallarda column 9, lines 41-57 noting acquired or stored images are read, and these images are smoothed if desired and normalized if desired. The goal of these steps is noise reduction or noise elimination to better allow image features to be computed and compared to predetermined criteria).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Welch with the teachings of Armani for the same reasons as stated above in claim 1. Additionally, it would have been obvious to combine these teachings with the teachings of Gallarda, as the teachings of Gallarda are also within the field of methods and apparatuses for inspecting items, imaging the subject, and comparing features from the image to a reference image to detect defects/abnormalities. The teachings of Gallarda would benefit the teachings of Welch and Armani, as the noise elimination/reduction techniques described by Gallarda would better allow these apparatuses to perform image analysis accurately. Thus, modified to incorporate the teachings of Gallarda, the teachings of Welch and Armani include all of the limitations presented in claim 6.

In regard to claim 21, Welch and Armani teach all of the limitations of claim 18 as discussed above. However, Welch and Armani do not expressly disclose wherein image data processor is configured to sharpen the details in the image.
In the same field of endeavor, Gallarda teaches wherein image data processor is configured to sharpen the details in the image (Gallarda column 9, lines 41-57 noting acquired or stored images are read, and these images are smoothed if desired and normalized if desired. The goal of these steps is 
	It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Welch with the teachings of Armani and Gallarda for the same reasons as stated above in claim 6.


Allowable Subject Matter
Claims 8-9, 14-15, 23-24, and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest an image data processor configured to determine the maximum number of particles in the multitude of particles, or to iterate steps of manipulating the tray and the particles and reimaging until the maximum number of particles doesn’t change.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Robertson et al. – U.S. Publication No. 2019/0261565
Fradkin et al. – U.S. Publication No. 2018/0231760

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TYLER B. EDWARDS
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488